Response to Arguments
Applicant's arguments filed 06/26/2022 have been fully considered but they are not persuasive. Applicant argued that Lim’s clock signal (CK) to correspond to both the claimed first clock signal AND the claimed second clock signal is improper, and/or claim 1 has been amended to recite that the first voltage is different form the second voltage, and thus the Office Action’s reliance on Lim’s voltage Vin as corresponding to both the claimed first and second voltages is now improper. which is incorrect. Fig. 9, [0055] FIG. 10 is a partial enlarged circuit diagram of one exemplary embodiment of one stage of the gate driver according to the exemplary embodiment of FIG. 9 (noted [0268] Operation characteristics of the first and second gate drivers 500 and 550 of FIG. 9 are similar to those of the first and second gate drivers 500 and 550 that have been described in FIGS. 4 and 5). There is a first clock signal CKV1, a second clock signal CKVB1, a third clock signal CKV2, a fourth clock signal CKVB2, scan start signals STVP1 and STVP2, and a signal for supplying a specific level of low voltages VSS1 and VSS2 (see fig. 9, on the fig. 9, describe a details about the 4 clock signals). Moreover, there are two different voltages Vin1 and Vin2 (see fig . 10).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 11, 12, 14, 15, 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (US2015/0356909).
Regarding claims 1, 11, Lim et al. 2015/0356909, figs. 9, 10, discloses a gate driving circuit comprising: a plurality of driving stages, each driving stage configured to provide a gate signal to a corresponding gate line among a plurality of gate lines, wherein each of the plurality of driving stages comprises: a first transistor (Tr1, first transistor Tr1 by the voltage that is applied to the Q node) electrically connected between a first clock terminal (CK,see fig. 9, would be CKV1 and/or CKB1) and a gate output terminal (OUT), the first transistor comprising a gate electrode electrically connected to a first node (Q), the first clock terminal to receive a first clock signal (CK); a second transistor (511, [0159] First, the input unit 511 includes at least one transistor (e.g., a fourth transistor Tr4 and/or a (4-1)th transistor Tr4-1), a first electrode and a gate electrode of the fourth transistor Tr4 are both coupled (diode-connected) to a first input terminal IN1, and a second electrode is coupled to a Q node (hereinafter also referred to as a first node) configured to transmit a first carry signal to the first node (Q); and a third transistor (515 (Tr3)) electrically connected between the first node (Q) and a first voltage terminal (Vin1), the third transistor comprising a gate electrode electrically connected to the first voltage terminal (Vin1), the first voltage terminal to receive a first voltage (Vin1), wherein the gate output terminal is electrically connected to the corresponding gate line ((OUT), pars. 97, 104, 125, 131, 134, 138, 142, 146); wherein each of the plurality of driving stages further comprises a fourth transistor (Tr8) connected between the gate output terminal (output terminal CRout) and a second voltage terminal for receiving a second voltage (Vin2) different from the first voltage (Vin1), the fourth transistor comprising a gate electrode connected to a second clock terminal for receiving a second clock signal different from the first clock signal (CK, see fig. 9, [0055] FIG. 10 is a partial enlarged circuit diagram of one exemplary embodiment of one stage of the gate driver according to the exemplary embodiment of FIG. 9 (noted [0268] Operation characteristics of the first and second gate drivers 500 and 550 of FIG. 9 are similar to those of the first and second gate drivers 500 and 550 that have been described in FIGS. 4 and 5). There is a first clock signal CKV1, a second clock signal CKVB1, a third clock signal CKV2, a fourth clock signal CKVB2, scan start signals STVP1 and STVP2, and a signal for supplying a specific level of low voltages VSS1 and VSS2 (see fig. 9, on the fig. 9, describe a detail about the 4 clock signals)
Regarding claims 2, 12, discloses the gate driving circuit of claim 1, wherein the first voltage is changed from vin first level to a second level different from the first level during an initialization mode (see [0121] The low voltage VSS is applied to the voltage input terminal Vin. [0122] The low voltage VSS may be variously changed depending on the exemplary embodiments. [0123] In an exemplary embodiment, the low voltage VSS may be about −10 volts (V), for example; [0249] The signal controller 600 provides signals including a first clock signal CKV1, a second clock signal CKVB1, a third clock signal CKV2, a fourth clock signal CKVB2, scan start signals STVP1 and STVP2, and a signal for supplying a specific level of low voltages VSS1 and VSS2).
Regarding claims 3, 9, Lim et al. discloses the gate driving circuit of claim 1, wherein the first voltage is changed to sequentially have a first level, a second level different from the first level, and the first level during an initialization mode ([0087] When being applied with the first clock signal CKV1, the second clock signal CKVB1, a first scan start signal STVP1, and the low voltage VSS, the first gate driver 500 generates a gate voltage including a gate-on voltage or gate-off voltage, and sequentially applies the gate voltage to odd-numbered gate lines (e.g., G1, G3, . . . , and G2n+1). When being applied with the third clock signal CKV2, the fourth clock signal CKVB2, a second scan start signal STVP2, and the low voltage VSS, the second gate driver 550 generates the gate voltage including a gate-on voltage or gate-off voltage, and sequentially applies the gate voltage to even-numbered gate lines G2, G4, . . . , and G2n. [0121] The low voltage VSS is applied to the voltage input terminal Vin. [0122] The low voltage VSS may be variously changed depending on the exemplary embodiments. [0123] In an exemplary embodiment, the low voltage VSS may be about −10 volts (V), for example).
Regarding claims 4, discloses the gate driving circuit of claim 3, wherein the first clock signal has a low level during the initialization mode see fig. 5, [0222] At a time t5, as the second clock signal CKVB1 decreases to the low level, the voltage of the Q node decreases (Even when the voltage of the Q node decreases, the voltage of the gate voltage output terminal OUT is converted to the low level of the second clock signal CKVB1, since a predetermined level of voltage is received by the gate electrode of the first transistor Tr1. In other words, at the time t5, since the voltage of the Q node decreases to the voltage level that allows the first transistor Tr1 to operate, the second clock signal CKVB1 converted to the low level is applied to the first electrode of the first transistor Tr1).
Regarding claim 5, Lim et al. discloses the gate driving circuit of claim 3, wherein the third transistor is configured to transmit the first voltage to the first node when the first voltage has the second level (fig. 5, pars. 166, 186, 189, 192, 238, 240).
Regarding claims 7, 17, Lim et al. discloses the gate driving circuit of claim 6, wherein: each of the plurality of driving stages further comprises a fifth transistor connected between the first clock terminal and a carry output terminal, the fifth transistor comprising a gate electrode connected to the first node, and the carry output terminal is configured to outputs a carry signal (see fig. 3, transistor Tr15 (513) and CK, CRout).
Regarding claim 8, fig. 1, Lim et al. discloses a display device comprising: a display panel (100) comprising a plurality of pixels(PX) respectively connected to a plurality of data lines (D1-Dm) and respectively connected to a plurality of gate lines (G1-G2n); a data driving circuit (450, 460) configured to drive the plurality of data lines; a gate driving circuit (500, 550) configured to drive the plurality of gate lines; a timing controller configured to receive an image signal and a control signal (600), control the data driving circuit and the gate driving circuit to display an image on the display panel, and output a gate pulse signal; and a voltage generating circuit configured to output a first clock signal and a first voltage in response to the gate pulse signal, wherein the voltage generating circuit is configured to change the first voltage such that the first voltage sequentially has a first level and a second level during an initialization mode, and the gate driving circuit comprises a plurality of driving stages, each driving stage configured to provide a gate signal to a corresponding gate line among the plurality of gate lines, wherein each of the plurality of driving stages is configured to discharge the corresponding gate line in response to the first voltage and the first clock signal during the initialization mode ([0072] Referring to FIG. 1, a display device 100 according to an exemplary embodiment includes a display area 300 for displaying an image, and first and second gate drivers 500 and 550 for supplying gate voltages to gate lines G1 to G2n+1 of the display area 300.[0073] A data driver integrated chip (“IC”) 460 for supplying data voltages to data lines D1 to Dm of the display area 300 may be disposed on a film such as a flexible printed circuit (“FPC”) film 450. [0074] The data driver IC 460, the first gate driver 500, and the second gate driver 550 are controlled by a signal controller 600.[0075] The FPC film 450 is electrically coupled to a printed circuit board (“PCB”) 400, and signals from the signal controller 600 may be transmitted to the data driver IC 460, the first gate driver 500, and the second gate driver 550 through the PCB 400 and the FPC film 450. [0076] As signals provided by the signal controller 600, there are a first clock signal CKV1, a second clock signal CKVB1, a third clock signal CKV2, a fourth clock signal CKVB2, scan start signals STVP1 and STVP2, and a signal for supplying a specific level of low voltage VSS; see fig. 2).
Regarding claims 14, 15, Lim et al., discloses the display device of claim 12, wherein the voltage generating circuit is configured to maintain the first clock signal and the second clock signal at a low level during the initialization mode; and wherein the voltage generating circuit is configured to maintain the second voltage at the first level during the initialization mode ([0228] After a time t7, when the second clock signal CKVB1 is converted to the high level, the voltage of the I node is also converted to the high level, and the gate voltage output terminal OUT, the transfer signal output terminal CRout, and the voltage of the Q node are maintained at the low voltage VSS by the operation of the noise remover 515).
Regarding claims 18-20, Lim et al. the display device of claim 17, wherein the carry signal outputted from a j-th driving stage among the plurality of driving stages is provided to a carry input terminal of a (j+1)-th driving stage, wherein, j is a natural number; and/or the timing controller is configured to provide a start signal to the gate driving circuit during a driving mode; a first driving stage among the plurality of driving stages of the gate driving circuit is configured to receive the start signal through a carry input terminal (pars. 92-116, fig. 2, figs. 3, 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/Primary Examiner, Art Unit 2623